Exhibit (10.1)

COOPER TIRE & RUBBER COMPANY

EXECUTIVE DEFERRED COMPENSATION PLAN

Amended and Restated as of January 1, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

Article I. Purpose

  

1.1. Statement of Purpose and Effective Date

     1   

Article II. Definitions and Construction

  

2.1. Definitions

     1   

2.2. Construction

     5   

Article III. Participation and Deferrals

  

3.1. Eligibility and Participation

     5   

3.2. Ineligible Participant

     6   

Article IV. Deferral of Base Salary and Cash Awards

  

4.1. Deferral of Base Salary

     6   

4.2. Deferral of Cash Awards

     6   

Article V. Participant Accounts

  

5.1. Establishment of Accounts

     7   

5.2. Crediting of Base Salary and Cash Awards Deferrals

     7   

5.3. Determination of Accounts

     7   

5.4. Adjustments to Accounts

     7   

5.5. Statement of Accounts

     7   

5.6. Vesting of Accounts

     7   

Article VI. Financing of Benefits

  

6.1. Investment of Accounts

     8   

6.2. Financing of Benefits

     9   

6.3. Funding

     9   

Article VII. Distribution of Benefits

  

7.1. Settlement Date

     10   

7.2. Amount to Be Distributed

     10   

7.3. Death or Termination for Cause Distribution

     10   

7.4. In-Service Distribution

     10   

7.5. Form of Distribution

     10   

7.6. Specified Employees

     11   

7.7. Termination and Distribution of De Minimus Plan Balances

     11   

7.8. Elections to Change Time or Form of Distribution

     11   

Article VIII. Beneficiary Designation

  

8.1. Beneficiary Designation

     12   

8.2. Facility of Payment

     12   

8.3. Amendments

     12   

 

i



--------------------------------------------------------------------------------

Article IX. Administration

  

9.1. Administration

     13   

9.2. Plan Administrator

     13   

9.3. Binding Effect of Decisions

     13   

9.4. Successors

     14   

9.5. Indemnity of Committee and Administrator

     14   

9.6. Claims Procedure

     14   

9.7. Expenses

     14   

Article X. Amendment and Termination Of Plan

  

10.1. Amendment

     15   

10.2. Termination

     15   

Article XI. Miscellaneous

  

11.1. No Guarantee of Employment

     15   

11.2. Governing Law

     15   

11.3 Nonassignability

     15   

11.4. Severability

     16   

11.5. Withholding Taxes

     16   

11.6. Legal Fees, Expenses Following a Change in Control

     16   

11.7. Top-Hat Plan

     17   

 

ii



--------------------------------------------------------------------------------

COOPER TIRE & RUBBER COMPANY

EXECUTIVE DEFERRED COMPENSATION PLAN

Amended and Restated as of January 1, 2013

Article I. Purpose

 

1.1. Statement of Purpose and Effective Date. This is the Cooper Tire & Rubber
Company Executive Deferred Compensation Plan, as amended and restated as of
January 1, 2013 (the “Plan”). The purpose of the Plan is to provide designated
management and highly compensated employees with the option to defer the receipt
of a portion of their regular compensation and annual cash incentives under an
Incentive Compensation Plan including any successor to such plan and any
subsequent plan pursuant to which annual cash incentives are granted. The Plan’s
objective is to assist in attracting and retaining employees of exceptional
ability by providing this benefit. Accordingly, the Plan as last amended and
restated as of January 1, 2008 is hereby amended and restated effective as of
January 1, 2013 (the “Effective Date”). The terms and conditions of the Plan are
set forth below.

Article II. Definitions and Construction

 

2.1. Definitions. Whenever the following terms are used in this Plan they shall
have the meanings specified below unless the context clearly indicates to the
contrary:

 

  a. “Account” means the bookkeeping account maintained on the books of the
Company and/or a Third Party Record Keeper pursuant to Articles IV and V for the
purpose of accounting for (i) the amount of Base Salary that a Participant
elects to defer under the Plan and (ii) the amount of Cash Award that a
Participant elects to defer under the Plan. A Participant’s Account may consist
of (i) a cash subaccount if the Participant elects to defer the receipt of Base
Salary or Cash Awards, and (ii) one or more subaccounts for Investments.

 

  b. “Accounting Date” means the last business day of each month and any other
date selected by the Committee.

 

  c. “Accounting Period” means the period beginning on the day immediately
following an Accounting Date and ending on the next following Accounting Date.

 

  d. “Administrator” means a committee consisting of one or more persons who
shall be appointed by and serve at the pleasure of the Committee.

 

  e. “Affiliate” means any corporation, limited liability company, joint
venture, partnership, or other legal entity in which the Company owns, directly
or indirectly, or has previously owned at least 50 percent of the capital stock,
profits, interest or capital interest.

 

  f. “Base Salary” means a Participant’s base earnings paid by the Company
without any regard to any increases or decreases in base earnings as a result of
an election to defer base earnings under this Plan, or an election between
benefits or cash provided under a plan of the Company maintained pursuant to
Sections 125 or 401(k) of the Code.

 

1



--------------------------------------------------------------------------------

  g. “Beneficiary” means the person or persons (natural or otherwise) designated
or deemed to be designated by the Participant pursuant to Article VIII to
receive benefits payable under the Plan in the event of Participant’s death.

 

  h. “Board” means the Board of Directors of the Company.

 

  i. “Cash Award” means any annual cash award(s) to an Employee for a Plan Year
under an Incentive Compensation Plan which is earned with respect to services
performed by the Employee during such Plan Year, whether or not such award is
actually paid to the Employee during such Plan Year.

 

  j. “Cause” means that, prior to any termination of employment, the Employee
shall have committed:

 

  (1) any act or omission constituting a material breach by an Employee of any
of his significant obligations to or agreements with the Company or an Affiliate
or the continued failure or refusal of the Employee to adequately perform the
duties reasonably required by the Company or an Affiliate which, in each case,
is materially injurious to the financial condition or business reputation of, or
is otherwise materially injurious to, the Company or any Affiliate thereof,
after notification by the Committee of such breach, failure or refusal and
failure of the Employee to correct such breach, failure or refusal within 30
days of such notification (other than by reason of the incapacity of the
Employee due to physical or mental illness); or

 

  (2) any other willful act or omission which is materially injurious to the
financial condition or business reputation of, or is otherwise materially
injurious to, the Company or any Affiliate, and failure of the Employee to
correct such act or omission within 30 days after notification by the Committee
of any such act or omission (other than by reason of the incapacity of the
Executive due to physical or mental illness); or

 

  (3) the Employee is found guilty of, or pleads guilty or nolo contendere to, a
felony or any criminal act involving fraud, embezzlement, or theft.

 

  k.

For purposes of this Plan, no act, or failure to act, on the Employee’s part
shall be deemed “willful” if done, or omitted to be done, by the Employee in
good faith and with a reasonable belief that the Employee’s action or omission
was in the best interest of the Company or any Affiliate. Any notification to be
given by the Committee in accordance with Section 2.1(j)(1) or 2.1(j)(2) shall
be in writing and shall specifically identify the breach, failure, refusal, act
or omission to which the notification relates and shall describe the injury to
the Company or any Affiliate, and such notification must be given within 12
months of the Committee becoming aware of the breach, failure, refusal, act,
omission or injury identified in the notification. Failure to notify the
Employee within any such 12-month period shall be deemed to be a waiver by the
Committee of any such breach, failure, refusal, act or omission by the Employee
and any such breach, failure, refusal, act or omission by the Employee shall not
then be determined to be a breach of this Plan. For the avoidance of doubt and
for the purpose of determining Cause, the exercise of business judgment by the
Employee shall not be determined to be Cause, even if such business judgment
materially injures the financial

 

2



--------------------------------------------------------------------------------

  condition or business reputation of, or is otherwise materially injurious to
the Company or any Affiliate, unless such business judgment by the Employee was
not made in good faith, or constitutes willful or wanton misconduct, or was an
intentional violation of state or federal law. In addition, for purposes of this
definition of “Cause,” references to an “Affiliate” shall mean the applicable
Affiliate for whom the Employee provides services.

 

  l. “Change in Control” means the occurrence of any of the events as defined in
the Cooper Tire & Rubber Company Change in Control Severance Pay Plan (Amended
and Restated as of August 4, 2010) as amended from time to time (the “CIC Plan”)
including a Potential Change in Control as defined in the CIC Plan.

 

  l. “Claimant” has the meaning set forth in Section 9.6(a).

 

  m. “Code” means the Internal Revenue Code of 1986, as amended from time to
time; any reference to a provision of the Code shall also include any successor
provision thereto.

 

  n. “Committee” means the Compensation Committee of the Board.

 

  o. “Common Stock Fund” means the Cooper Tire & Rubber Company Stock Fund under
the Cooper Tire & Rubber Company Spectrum Investment Savings Plan, as amended.

 

  p. “Company” means Cooper Tire & Rubber Company and any successor or
successors thereto.

 

  q. “Disability” means the Employee becomes disabled and qualifies to receive
disability benefits pursuant to the Company’s long-term disability plan in
effect immediately prior to the occurrence of the disability, provided that the
Employee is eligible to participate in such long-term disability plan
(regardless of whether or not the Employee has elected to participate in such
long-term disability plan).

 

  r. “Employee” means any employee of the Company or an Affiliate who is, as
determined by the Committee, a member of a “select group of management or highly
compensated employees” of the Company, within the meaning of

 

       Sections 201, 301 and 401 of ERISA, and who is designated by the
Committee as an Employee eligible to participate in the Plan.

 

  s. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time; any reference to a provision of ERISA shall also
include any successor provision thereto.

 

  t. “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any rules promulgated thereunder (or any successor provision
thereto).

 

  u. “Incentive Compensation Plan” means Cooper Tire & Rubber Company’s
Incentive Compensation Plan, as amended, and any successor or subsequent
incentive compensation plans pursuant to which annual cash incentives are
granted.

 

3



--------------------------------------------------------------------------------

  v. “Insider Participant” means any Participant who is required to file reports
with the Securities and Exchange Commission pursuant to Section 16(a) of the
Exchange Act.

 

  w. “Investments” has the meaning set forth in Section 6.1(a).

 

  x. “Participant” means an Employee participating in the Plan in accordance
with the provisions of Section 3.1, or a former Employee retaining benefits
under the Plan that have not been fully paid.

 

  y. “Participation Agreement” means the agreement(s) submitted by a Participant
to the Administrator as provided in Section 3.1(b) in the form approved by the
Administrator.

 

  z. “Plan Year” means the 12-month period beginning January 1 and ending the
following December 31.

 

  aa. “Request” has the meaning set forth in Section 6.1(c).

 

  bb. “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act (or any
successor rule to the same effect), as in effect from time to time.

 

  cc. “Settlement Date” means the date on which a Participant terminates
employment with the Company. Leaves of absence granted by the Company will not
be considered as termination of employment during the term of such leave.
Settlement Date shall also include with respect to any deferral the date prior
or subsequent to termination of employment selected by a Participant in a
Participation Agreement for distribution of all or a portion of the amounts
deferred during a Plan Year as provided in Section 7.5.

 

  dd. “Specified Employee” means any Participant designated by the Company as
such in accordance with Treasury Regulation 1.409A-1(i) as of December 31 each
year for the following Plan Year.

 

  ee. “Spectrum Investment Savings Plan” means the Cooper Tire & Rubber Company
Spectrum Investment Savings Plan, as amended or restated from time to time.

 

  ff. “Terminated Participant” has the meaning set forth in Section 11.3(a).

 

  gg. “Third Party Record Keeper” means an independent service provider that has
been designated by the Company to maintain detailed records for Participant’s
Accounts including “notional” investments, contributions, gains and losses, etc.
on behalf of the Company.

 

  hh. “Trust” has the meaning set forth in Section 6.3(a).

 

  ii. “Trust Agreement” has the meaning set forth in Section 6.3(a).

 

  jj. “Trustee” has the meaning set forth in Section 6.3(a).

 

4



--------------------------------------------------------------------------------

2.2. Construction. The masculine gender, where appearing in the Plan, shall be
deemed to include the feminine gender, and the singular may include the plural,
unless the context clearly indicates to the contrary. The words “hereof,”
“herein,” “hereunder,” and other similar compounds of the word “here” shall mean
and refer to the entire Plan, and not to any particular provision or Section.

Article III. Participation and Deferrals

 

3.1. Eligibility and Participation.

 

  a. Eligibility. Eligibility to participate in the Plan for any Plan Year is
limited to Employees.

 

  b. Participation. Participation in the Plan shall be limited to Employees who
elect to participate in the Plan by properly completing, executing and filing a
Participation Agreement with the Administrator. A properly completed and
executed Participation Agreement shall be filed (i) on or prior to the
December 31 immediately preceding each Plan Year in which the Participant’s
participation in the Plan will commence with respect to deferral of Base Salary;
or (ii) on or prior to the December 31 immediately preceding the Plan Year with
respect to which an annual Cash Award may be earned. The election to participate
shall be effective as provided therein following receipt by the Administrator of
the Participation Agreement. Each Participation Agreement for the Plan shall be
effective only with regard to Base Salary and Cash Awards earned and payable
following the later of the effective date of the Participation Agreement or the
date the Participation Agreement is filed with the Administrator.

 

  c. Initial Year of Participation. Notwithstanding Section 3.1(b), a
Participant who first becomes an Employee during a Plan Year may, within 30 days
after he becomes an eligible Employee, elect to participate in the Plan for such
Plan Year and any Plan Year thereafter by filing a Participation Agreement with
the Administrator, and his Participation Agreement shall be effective only with
regard to Base Salary and Cash Awards earned following the filing of the
Participation Agreement with the Administrator.

 

  d. Termination of Participation. Participation in the Plan shall continue as
long as the Participant is eligible to receive benefits under the Plan. A
Participant may elect to terminate his or her participation in the Plan by
filing a written notice thereof with the Administrator. The termination shall be
effective at any time specified by the Participant in the notice, but not
earlier than the first day of the next Plan Year following receipt by the
Administrator. Amounts credited to such Participant’s Account with respect to
periods prior to the effective date of such termination shall continue to be
payable pursuant to, receive earnings and be credited with gains and debited
with losses thereon (where applicable), and otherwise governed by, the terms of
the Plan.

 

5



--------------------------------------------------------------------------------

3.2. Ineligible Participant. Notwithstanding any other provisions of this Plan
to the contrary, if the Administrator determines that any Participant may not
qualify as a “management or highly compensated employee” within the meaning of
ERISA or regulations thereunder, the Administrator may determine, in its sole
discretion, that such Participant shall cease to be eligible to participate in
this Plan. Amounts credited to such Participant’s Account with respect to
periods prior to the effective date of such determination shall continue to be
payable pursuant to, receive earnings and be credited with gains and debited
with losses thereon (where applicable), and otherwise governed by, the terms of
the Plan.

Article IV. Deferral of Base Salary and Cash Awards

 

4.1. Deferral of Base Salary. With respect to each Plan Year, a Participant may
elect to defer a specified dollar amount or percentage of Base Salary, up to 80
percent of the Participant’s Base Salary. A Participant may change the dollar
amount or percentage of Participant’s Base Salary to be deferred by filing a
written notice thereof with the Administrator. Any such change shall be
effective as of the first day of the Plan Year following the Plan Year in which
such notice is filed with the Administrator.

 

4.2. Deferral of Cash Awards. With respect to each Plan Year, a Participant may
elect to defer a specified dollar amount or percentage of Participant’s annual
Cash Awards, up to the full amount of such awards. A Participant may change the
dollar amount or percentage of Participant’s annual Cash Award to be deferred by
filing a written notice thereof with the Administrator. Any such change shall be
effective with respect to any Plan Year following the receipt by the
Administrator of such notice, if such notice is filed not later than the dates
specified in Section 3.1(b).

 

6



--------------------------------------------------------------------------------

Article V. Participant Accounts

 

5.1. Establishment of Accounts. The Company, through its accounting records or a
Third Party Record Keeper, shall establish an Account for each Participant. In
addition, one or more subaccounts of a Participant’s Account may be established,
if the Company determines that such subaccounts are necessary or appropriate in
administering the Plan.

 

5.2. Crediting of Base Salary and Cash Awards Deferrals. The portion of a
Participant’s Base Salary or Cash Awards that is deferred pursuant to a
Participation Agreement shall be credited to the Participant’s Account as of the
date the corresponding non-deferred portion of his award would have been paid to
the Participant. Any withholding of taxes or other amounts with respect to any
deferred award which is required by state, federal or local law shall be
withheld from the Participant’s non-deferred compensation.

 

5.3. Determination of Accounts.

 

  a. Determination of Accounts. The amount credited to each Participant’s
Account as of a particular date shall equal the deemed balance of such Account
as of such date. The balance in the Account shall equal the amount credited
pursuant to Section 5.2, and shall be adjusted in the manner provided in
Section 5.4.

 

  b. Accounting. The Company, through its accounting records or a Third Party
Record Keeper, shall maintain a separate and distinct record of the amount in
each Account as adjusted to reflect income, gains, losses and distributions.

 

5.4. Adjustments to Accounts.

 

  a. The Participant’s Account shall next be credited or debited, as the case
may be, with income (loss) relating to notional gains and losses in the
“notional” Investments selected by the Participant as described in
Section 6.1(a) (as adjusted pursuant to Section 5.2 and Section 5.4(a) for the
current Accounting Period).

 

  b. After the crediting or debiting described in subsection (a) above, each
Participant’s Account shall be immediately debited with the amount of any
distributions under the Plan to or on behalf of the Participant or, in the event
of Participant’s death, the Participant’s Beneficiary.

 

5.5. Statement of Accounts. At least annually, a statement shall be furnished to
each Participant or, in the event of his death, to his Beneficiary showing the
status of Participant’s Account as of the end of the most recent Accounting
Period, any changes in his Account since the date of the most recent statement
furnished to the Participant, and such other information as the Administrator
shall determine.

 

5.6. Vesting of Accounts. Each Participant shall at all times have a
nonforfeitable interest in his or her Account balance.

 

7



--------------------------------------------------------------------------------

Article VI. Financing of Benefits

 

6.1. Investment of Accounts.

 

  a. As soon as practicable after the crediting of any amount to a Participant’s
Account, the Company may, in its sole discretion, direct that the Administrator
invest the amount credited, in whole or in part, in one or more separate
investment funds or vehicles. The Participant may elect to direct the investment
of the amount credited, in whole or in part, in one or more separate notional
investment options in his or her Account maintained by the Third Party Record
Keeper, including, without limitation, in any investment options available under
the Spectrum Investment Savings Plan.

 

       Investment options may change from time to time. Current and future
allocations among the investment alternatives for a Participant’s Account shall
be directed by each Participant in accordance with procedures established by the
Administrator. If a Participant fails to provide any such instructions in a
timely manner, all of the amounts credited to his or her Account shall be deemed
to be invested in the Short Term Fixed Income investment option under the
Spectrum Investment Savings Plan.

 

       Subject to the Company’s general policies on insider trading in Company
Common Stock, Participants may elect to give directions or modify previous
directions for the investment of his or her Account in the following respects by
giving such advance written notice to the Company as the Administrator shall
require:

 

  (1) the Participant may give or modify directions for the deemed investment of
amounts to be credited to his or her notional account as of or after any future
date among the investment options available under the Spectrum Investment
Savings Plan; and

 

  (2) the Participant may elect to have the notional balance in his or her
Account then deemed to be held in the Short Term Fixed Income investment option
under the Spectrum Investment Savings Plan (or any identified fraction or dollar
amount he or she designates) invested among the other investment options
available under the Spectrum Investment Savings Plan.

 

  b. Regardless of the notional investments selected by a Participant pursuant
to Section 6.1(a) above, the Company may, in its sole discretion, retain the
amount credited as cash to be added to its general assets or it may fund a Trust
as described in Section 6.3 of this Plan. The Company shall be the sole owner
and beneficiary of all funds, and all contracts and other evidences of any
funding shall be registered in the name of the Company. The Company, under the
direction of the Administrator, shall have the unrestricted right to sell any of
the investments included in the Trust and the unrestricted right to reinvest the
proceeds of the sale in other investments.

 

  c. An Investment election or change request (“Request”), unless modified as
described below, may be changed with respect to such amounts previously credited
to a Participant’s Account as of such date as described in Section 6.1(a)
including amounts subsequently credited to a Participant’s Account.

 

8



--------------------------------------------------------------------------------

  d. Notwithstanding the foregoing, if an Insider Participant modifies his
Request to have the deemed investment of any portion of the amounts previously
credited to such Insider Participant’s Account changed (x) to the Company’s
Common Stock Fund consisting of the Common Shares of the Company from any of the
other investment funds or (y) from the Company’s Common Stock Fund consisting of
the Common Shares of the Company to any of the other investment funds, then in
either such case such Request will not be processed by the Administrator or the
Third Party Record Keeper if, in the sole judgment of the Administrator or the
Third Party Record Keeper, the processing of such Request would result in the
Insider Participant being liable to the Company under Section 16(b) of the
Exchange Act, as amended. The provisions of this Section 6.1(d) with respect to
Insider Participants shall apply to any Participant immediately upon the time
such Participant becomes an Insider Participant and shall continue until such
time as such Participant is no longer an Insider Participant.

 

  e. Earnings on any amounts deemed to have been invested in any Investments
shall be deemed to have been reinvested in such Investments.

 

6.2. Financing of Benefits. Benefits payable under the Plan to a Participant or,
in the event of his death, to his Beneficiary shall be paid by the Company from
its general assets. Notwithstanding the fact that the Participants’ Accounts may
be adjusted by an amount that is measured by reference to the performance of any
deemed Investments as provided in Section 6.1, no person entitled to payment
under the Plan shall have any claim, right, security interest or other interest
in any fund, trust, account, insurance contract, or asset of the Company which
may be responsible for such payment.

 

6.3. Funding.

 

  a. Notwithstanding the provisions of Section 6.2, nothing in this Plan shall
preclude the Company from setting aside amounts in a trust (“Trust”) pursuant to
one or more trust agreements between a trustee and the Company. However,
Participants, their Beneficiaries, and their heirs, successors and assigns,
shall have no secured interest or claim in any property or assets of the Company
or the Trust. The Company’s obligation under the Plan shall be merely that of an
unfunded and unsecured promise of the Company to pay money in the future.
Notwithstanding the foregoing, in the event of a Change in Control, all then
undistributed amounts under this Plan shall be promptly deposited by the
Company, to the extent it has not done so to PNC Bank, National Association or
its successor (“Trustee”), pursuant to the Company’s Master Grantor Trust
Agreement dated January 1, 2011, (“Trust Agreement”) as provided in the CIC
Plan, as subsequently amended. All applicable provisions of paragraph 6 of the
CIC Plan shall apply to any funding under this Plan. Any funds contained in the
Trust shall remain liable for the claims of the Company’s general creditors.

 

  b. Any payments of benefits by the Trustee to the Participant pursuant to the
Trust Agreement shall, to the extent thereof, discharge the Company’s obligation
to pay benefits under the terms of this Plan, it being the intent of the Company
that assets in the Trust be held as security for the Company’s obligation to pay
benefits under this Plan.

 

9



--------------------------------------------------------------------------------

Article VII. Distribution of Benefits

 

7.1. Settlement Date. A Participant or, in the event of Participant’s death, his
or her Beneficiary shall be entitled to distribution of all or a part of the
balance of the Account, as provided in this Article VII, following the
Settlement Date or Dates.

 

7.2. Amount to Be Distributed. The amount to which a Participant or, in the
event of death, the Participant’s Beneficiary, is entitled in accordance with
the following provisions of this Article shall be based on the Participant’s
adjusted account balance determined as of the Accounting Date coincident with or
next following the Settlement Date or Dates.

 

7.3. Death or Termination for Cause Distribution. Except as provided with
respect to a Specified Employee in Section 7.6 hereof, upon the earlier of
(i) termination of service of the Participant as an Employee of the Company for
Cause, or (ii) the death of a Participant, the Company shall, in accordance with
this Article VII, pay to the Participant or Participant’s Beneficiary (or, upon
the death of a Beneficiary, to the Beneficiary’s estate), as the case may be,
the balance of the Account in a lump sum. Such payment shall be made no later
than March 15 of the year following the death or termination of service of the
Participant and shall completely discharge the Company’s obligations under this
Plan.

 

7.4. In-Service Distribution. A Participant may irrevocably elect to receive an
in-service distribution of his deferred Base Salary, Cash Award and earnings
thereon for any Plan Year on, or commencing not earlier than, the beginning of
the third Plan Year following the Plan Year in which such Base Salary, Cash
Awards otherwise would have been first payable. A Participant’s election of an
in-service distribution shall be made in the Participation Agreement filed as
provided in Section 3.1. Any benefits paid to the Participant as an in-service
distribution shall reduce the Participant’s Account.

 

7.5. Form of Distribution.

 

  a. As soon as practicable after the end of the Accounting Period in which a
Participant’s Settlement Date occurs, but in no event later than 30 days
following the end of such Accounting Period, the Company shall distribute or
cause to be distributed to the Participant the balance of the Participant’s
Account as determined under Section 7.2, under one of the forms provided in this
Section. Notwithstanding the foregoing, except as provided in Section 7.3, if
elected by the Participant in the Participation Agreement filed as provided in
Section 3.1, the distribution of all or a portion of the Participant’s Account
may be made or commence on a date between the Settlement Date and the date the
Participant attains age 65.

 

  b. Distribution of a Participant’s Account with respect to any Plan Year shall
be made in one of the following forms as elected by the Participant:

 

  (1) by payment in cash in a specified sum;

 

  (2) by payment in cash in not greater than ten annual installments, provided,
however, that each installment is not less than $10,000; or

 

  (3) a combination of (1) and (2) above.

 

10



--------------------------------------------------------------------------------

       The Participant shall designate the percentage payable under each option.

 

  c. The Participant’s election of the time and form of distribution shall be
made by the Participant in the Participation Agreement filed as provided in
Section 3.1.

 

  d. The amount of each installment under Section 7.5(b) shall be equal to the
quotient obtained by dividing the Participant’s Account balance as of the date
of such installment payment by the number of installment payments remaining to
be made to or in respect of such Participant at the time of calculation.

 

  e. If a Participant fails to make an election in a timely manner as provided
in this Section 7.5, distribution shall be made in cash as applicable, in a
single lump sum no later than March 15 of the year immediately following the
year of the Settlement Date.

 

7.6. Specified Employees. Notwithstanding anything herein that may be
interpreted to the contrary, no distribution shall be made to a Specified
Employee by reason of termination of employment until six months after the date
the Specified Employee’s employment terminated. After such six-month period has
elapsed, any distributions deferred by reason of this Section 7.6 shall within
30 days be distributed in a lump sum to the Participant and any additional
scheduled distributions to which the Participant may be entitled shall be
distributed to the Participant in accordance with this Section 7.

 

7.7. Termination and Distribution of De Minimus Plan Balances. In the event the
Committee determines that the value of a Participant’s Account at the time of a
qualifying distribution event is $15,000 or less, the Company may terminate the
Participant’s participation in the Plan and pay the Participant the value of the
Participant’s Account to the Participant in the form of a lump sum payment,
notwithstanding any other provision herein that may be interpreted to the
contrary.

 

7.8. Elections to Change Time or Form of Distribution. A Participant may elect
to change the time or form of any distribution as initially elected in the
Participation Agreement filed with the Administrator in accordance with
Section 3.1 provided (i) the election will not be effective unless it is filed
with the Administrator no later than 12 months prior to the date the
distribution is made or, in the case of a series of distributions, 12 months
prior to the date on which the first such distribution is to be made and
(ii) the election must defer distribution, or in the case of a series of
distributions, the first such distribution, for a period of not less than five
years.

 

11



--------------------------------------------------------------------------------

Article VIII. Beneficiary Designation

 

8.1. Beneficiary Designation.

 

  a. As used in the Plan the term “Beneficiary” means:

 

  (1) The person last designated as Beneficiary by the Participant in a writing
on a form prescribed by the Administrator;

 

  (2) If there is no designated Beneficiary or if the person so designated shall
not survive the Participant, such Participant’s spouse; or

 

  (3) If no such designated Beneficiary and no such spouse is living upon the
death of a Participant, or if all such persons die prior to the full
distribution of the Participant’s Account balance, then the legal representative
of the last survivor of the Participant and such persons, or, if the
Administrator shall not receive notice of the appointment of any such legal
representative within one year after such death, the heirs-at-law of such
survivor shall be the Beneficiaries to whom the then remaining balance of the
Participant’s Account shall be distributed (in the proportions in which they
would inherit his intestate personal property).

 

  b. Any Beneficiary designation may be changed from time to time by the filing
of written notice with the Administrator. No notice given under this Section
shall be effective unless and until the Administrator actually receives such
notice.

 

8.2. Facility of Payment. Whenever and as often as any Participant or his
Beneficiary entitled to payments hereunder shall be under a Disability or, in
the sole judgment of the Administrator, shall otherwise be unable to apply such
payments to his own best interests and advantage, the Administrator in the
exercise of its discretion may direct all or any portion of such payments to be
made in any one or more of the following ways: (i) directly to the Participant;
(ii) to the Participant’s legal guardian or conservator; or (iii) to the
Participant’s spouse or to any other person, to be expended for the
Participant’s benefit; and the decision of the Administrator, shall in each case
be final and binding upon all persons in interest.

 

8.3. Amendments. Any Beneficiary designation may be changed by a Participant by
the filing of a new Beneficiary designation, which will cancel all Beneficiary
designations previously filed.

 

12



--------------------------------------------------------------------------------

Article IX. Administration

 

9.1. Administration.

 

  a. The Plan shall be administered by the Administrator. The Administrator
shall have total and exclusive responsibility to control, operate, manage and
administer the Plan in accordance with its terms.

 

  b. The Administrator shall have sole and absolute discretion to interpret the
provisions of the Plan (including, without limitation, by supplying omissions
from, correcting deficiencies in, or resolving inconsistencies or ambiguities
in, the language of the Plan), to make factual findings with respect to any
issue arising under the Plan, to determine the rights and status under the Plan
of Participants and other persons, to decide disputes arising under the Plan and
to make any determinations and findings (including factual findings) with
respect to the benefits payable thereunder and the persons entitled thereto as
may be required for the purposes of the Plan. In furtherance of, but without
limiting the foregoing, the Administrator is hereby granted the following
specific authorities, which it shall discharge in its sole and absolute
discretion in accordance with the terms of the Plan (as interpreted, to the
extent necessary, by the Administrator):

 

  (1) To determine the amount of benefits, if any, payable to any person under
the Plan (including, to the extent necessary, making any factual findings with
respect thereto); and

 

  (2) To conduct the claims procedures specified in Section 9.6.

 

       All decisions of the Administrator as to the facts of any case, as to the
interpretation of any provision of the Plan or its application to any case, and
as to any other interpretative matter or other determination or question under
the Plan shall be final and binding on all parties affected thereby, subject to
the provisions of Section 9.6.

 

  c. The Administrator may, from time to time, employ agents and delegate to
them such administrative duties as it sees fit, and may from time to time
consult with legal counsel who may be counsel to the Company.

 

9.2. Plan Administrator. The Company shall be the “plan administrator” under the
Plan for purposes of ERISA.

 

9.3. Binding Effect of Decisions. All decisions and determinations by the
Administrator shall be final and binding on all parties. All decisions of the
Administrator shall be made by the vote of the majority, including actions in
writing taken without a meeting. All elections, notices and directions under the
Plan by a Participant shall be made on such forms as the Administrator shall
prescribe.

 

13



--------------------------------------------------------------------------------

9.4. Successors. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business and/or assets of the Company expressly
to assume and to agree to perform this Plan in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place. This Plan shall be binding upon and inure to the benefit of the Company
and any successor of or to the Company, including without limitation any persons
acquiring directly or indirectly all or substantially all of the business and/or
assets of the Company whether by sale, merger, consolidation, reorganization or
otherwise (and such successor shall thereafter be deemed the “Company” for the
purposes of this Plan), and the heirs, Beneficiaries, executors and
administrators of each Participant.

 

9.5. Indemnity of Committee and Administrator. The Company shall indemnify and
hold harmless the members of the Committee and the Administrator and their duly
appointed agents against any and all claims, loss, damage, expense or liability
arising from any action or failure to act with respect to the Plan, except in
the case of gross negligence or willful misconduct by any such member or agent
of the Committee and the Administrator.

 

9.6. Claims Procedure.

 

  a. The Participant or his designated beneficiary (the “Claimant”) may file a
written claim for payments under this Plan with the Administrator. Except under
special circumstances, such claims shall be approved or denied within 90 days.
Any denial of such claim shall be by written notice from the Administrator
stating:

 

  (1) the specific reason for the denial;

 

  (2) the specific provisions of the Plan or related agreements on which the
denial is based;

 

  (3) a description of any additional material or information necessary for the
Claimant to perfect the claim, along with an explanation as to why such material
or information is necessary; and

 

  (4) information as to how the Claimant may submit the claim to the
Administrator for review.

 

  b. The Claimant, within 90 days of such notice, may file with the
Administrator a written request for a review of the denial. Except under special
circumstances, the Administrator’s decision on review shall be made within 60
days of the request. Such decision shall be by a written notice stating the
reasons for the decision, and such decision shall be final.

 

9.7. Expenses. All direct expenses of the Plan shall be paid by the Company.

 

14



--------------------------------------------------------------------------------

Article X. Amendment and Termination of Plan

 

10.1. Amendment. The Committee may at any time amend, suspend or reinstate any
or all of the provisions of the Plan, except that no such amendment, suspension
or reinstatement may adversely affect any Participant’s Account, as it existed
as of the effective date of such amendment, suspension or reinstatement, without
such Participant’s prior written consent. Written notice of any amendment or
other action with respect to the Plan shall be given to each Participant.

 

10.2. Termination. The Committee, in its sole discretion, may terminate this
Plan at any time and for any reason whatsoever. Upon termination of the Plan,
the Administrator shall take those actions necessary to administer any Accounts
existing prior to the effective date of such termination; provided, however,
that a termination of the Plan shall not adversely affect the value of a
Participant’s Account, the earnings credited to a Participant’s Account under
Section 5.5(b) or the timing or method of distribution of a Participant’s
Account.

Article XI. Miscellaneous

 

11.1. No Guarantee of Employment. Nothing contained in the Plan shall be
construed as a contract of employment between the Company and any Employee or
Participant, or as a right of any Employee or Participant, to be continued in
the employment of the Company, or as a limitation of the right of the Company to
discharge any of its Employees or Participants, with or without Cause.

 

11.2. Governing Law. All questions arising in respect of the Plan, including
those pertaining to its validity, interpretation and administration, shall be
governed, controlled and determined in accordance with the applicable provisions
of federal law and, to the extent not preempted by federal law, the laws of the
State of Ohio.

 

11.3 Nonassignability.

 

  a. No right or interest under the Plan of a Participant or his or her
Beneficiary (or any person claiming through or under any of them), other than
the surviving spouse of any deceased Participant, shall be assignable or
transferable in any manner or be subject to alienation, anticipation, sale,
pledge, encumbrance or other legal process or in any manner be liable for or
subject to the debts or liabilities of any such Participant or Beneficiary. If
any Participant or Beneficiary (other than the surviving spouse of any deceased
Participant) shall attempt to or shall transfer, assign, alienate, anticipate,
sell, pledge or otherwise encumber his or her benefits hereunder or any part
thereof, or if by reason of his or her bankruptcy or other event happening at
any time such benefits would devolve upon anyone else or would not be enjoyed by
him or her, then the Committee, in its discretion, may terminate his or her
interest in any such benefit to the extent the Committee considers necessary or
advisable to prevent or limit the effects of such occurrence. Termination shall
be effected by filing a written “termination declaration” with the General
Counsel of the Company and making reasonable efforts to deliver a copy to the
Participant or Beneficiary whose interest is adversely affected (the “Terminated
Participant”).

 

15



--------------------------------------------------------------------------------

  b. As long as the Terminated Participant is alive, any benefits affected by
the termination shall be retained by the Company and, in the Committee’s
discretion, shall be paid to or expended for the benefit of the Terminated
Participant, his or her spouse, his or her children or any other person or
persons in accordance with the provisions of the Plan.

 

11.4. Severability. Each section, subsection and lesser section of this Plan
constitutes a separate and distinct undertaking, covenant and/or provision
hereof. Whenever possible, each provision of this Plan shall be interpreted in
such manner as to be effective and valid under applicable law. In the event that
any provision of this Plan shall finally be determined to be unlawful, such
provision shall be deemed severed from this Plan, but every other provision of
this Plan shall remain in full force and effect, and in substitution for any
such provision held unlawful, there shall be substituted a provision of similar
import reflecting the original intention of the parties hereto to the extent
permissible under law.

 

11.5. Withholding Taxes. If the Company is required to withhold any taxes or
other amounts from a Participant’s Account pursuant to any state, federal or
local law, such amounts shall be withheld from the amounts paid under the Plan.

 

11.6. Legal Fees, Expenses Following a Change in Control. It is the intent of
the Company that following a Change in Control no Employee or former Employee be
required to incur the expenses associated with the enforcement of his or her
rights under this Plan by litigation or other legal action because the cost and
expense thereof would substantially detract from the benefits intended to be
extended to an Employee hereunder. Accordingly, if following a Change in Control
it should appear that the Company has failed to comply with any of its
obligations under this Plan or in the event that the Company or any other person
takes any action to declare this Plan void or unenforceable, or institutes any
litigation designed to deny, or to recover from, the Employee the benefits
intended to be provided to such Employee hereunder, the Company irrevocably
authorizes such Employee from time to time to retain counsel of his or her
choice, at the expense of the Company, as hereafter provided, to represent such
Employee in connection with the initiation or defense of any litigation or other
legal action, whether by or against the Company or any director, officer,
stockholder or other person affiliated with the Company in any jurisdiction.
Notwithstanding any existing or prior attorney-client relationship between the
Company and such counsel, the Company irrevocably consents to such Employee’s
entering into an attorney-client relationship with such counsel, and in that
connection the Company and such Employee agree that a confidential relationship
shall exist between such Employee and such counsel. Following a Change in
Control, the Company shall pay and be solely responsible for any and all
attorneys’ and related fees and expenses incurred by such Employee as a result
of the Company’s failure to perform under this Plan or any provision thereof; or
as a result of the Company or any person contesting the validity or
enforceability of this Plan or any provision thereof.

 

16



--------------------------------------------------------------------------------

11.7. Top-Hat Plan. The Plan is intended to be a plan which is unfunded and
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees within the meaning of
Sections 201, 301 and 401 of ERISA, and therefore to be exempt from the
provisions of Parts 2, 3 and 4 of Title I of ERISA. Accordingly, notwithstanding
any other provision of the Plan, the Plan will terminate and no further benefits
will accrue hereunder in the event it is determined by a court of competent
jurisdiction or by an opinion of counsel based upon a change in law that the
Plan constitutes an employee pension benefit plan within the meaning of
Section 3(2) of ERISA, which is not so exempt. In addition and notwithstanding
any other provision of the Plan, in the absolute discretion of the Committee,
the amount credited to each Participant’s Account under the Plan as of the date
of termination, which shall be an Accounting Date for purposes of the Plan, will
be paid immediately to such Participant in a single lump sum cash payment. Such
payment shall completely discharge the Company’s obligations under this Plan.

IN WITNESS WHEREOF, Cooper Tire & Rubber Company has caused this instrument to
be executed in its name as of the Effective Date.

 

COOPER TIRE & RUBBER COMPANY By:   /s/ Brenda S. Harmon   Brenda S. Harmon  
Senior Vice President   Chief Human Resources Officer

 

17